Citation Nr: 1623344	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO. 14-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a cervical spine to include as secondary to a service-connected disease or injury.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a right leg disability, to include right knee and right ankle.

4. Entitlement to service connection for a gastrointestinal disability, to include as secondary to service connected disease or injury.

5. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected disease or injury.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board remanded the issues on appeal for additional development in November 2015. The requested examinations having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board denied service connection for bilateral hearing loss disability and thus that issue is not on appeal.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In a January 2016 VA dermatological examination, a VA examiner indicated that the Veteran's current skin disability was at least as likely as not related to his active service, raising the issue of entitlement to service connection for a skin disability. Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office. Medical treatment records can no longer be accepted as claims for benefits. The Veteran is advised that if he wishes to open a claim, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, a cervical spine disability, a gastrointestinal disability, an acquired psychiatric disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A right leg disability, to arthritis of the knee and ankle, was not manifest during service or within one year of separation.  A right leg disability is not related to service.


CONCLUSION OF LAW

A right leg disability, to include arthritis of the knee and ankle, was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in September 2012, prior to the initial unfavorable adjudication in October 2012. As the letter contained all of the necessary information listed above, VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in January 2016. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination, and provided s sufficient supporting rationales for the opinion. 

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a right leg disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for arthritis if manifest within one year of active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 


VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitlement to service connection for a right leg disability. He has been diagnosed with right knee osteoarthritis and enthesopathy as well as right ankle DJD, as reflected in the most recent January 2016 VA examination report. 

However, the preponderance of the evidence is against a finding of an in-service event, injury or disease, or a nexus between the current disability and the Veteran's active service. The Veteran has stated that he injured his right leg when he fell off a cannon in service. When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Macarubbo v. Gober, 10 Vet. App. 388   (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence).

Here, while the Veteran has asserted that he injured his right leg in service, the Veteran also specifically denied any current or history of painful or swollen joints, arthritis or knee pain on his October 1955 separation report of medical history, which directly contradicts his current assertions concerning a right leg injury in service. In light of these directly contradictory statements, the Board finds the Veteran's statements concerning an in-service right leg injury to be not credible, and therefore entitled to no probative weight. Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604.

The Veteran's October 1955 separation examination disclosed that the lower extremities, feet and musculoskeletal system were normal. While there is a notation of back pain, it was also noted that there was no injury history that corresponded with this complaint.  There was a report of a pre-service foot injury, which was asymptomatic.  Service treatment records are wholly silent for any diagnosis or complaint of a right leg injury. 

Concerning the presence of a nexus, a VA examination was provided in January 2016. The examiner indicated that it was less likely than not that the diagnosed right knee and ankle disabilities were casually related to the Veteran's service, as there was no evidence that a right leg disability was incurred during his active service. As the opinion noted the Veteran's lay statements concerning his injury and was based on a review of the claims file, it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. 

The Veteran submitted a February 2012 letter from a private physician, which states that the Veteran's right leg disability is related to trauma sustained during active service. However, the examiner provided no supporting rationale for this conclusion nor did he indicate that he reviewed the claims file, which would have shown that the Veteran denied any history of joint or knee problems at separation and that service treatment records are silent for any right leg (knee or ankle) pathology and the separation examination disclosed that the lower extremities were normal. Instead, the opinion appears to be based exclusively on the Veteran's statements concerning an in-service right leg injury, which as noted above have been deemed not credible. As the opinion provided no rationale and appears to be based solely on the Veteran's statements, which have been deemed not credible, the Board finds that the February 2012 letter is not entitled to any probative weight. Id.; Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Private and VA treatment records are silent for any opinions linking the Veteran's right leg disability to his active service. The first notation concerning complaints of right leg issues is from May 1986, where the Veteran reported bilateral knee pain and received a generic diagnosis of osteoarthritis. A subsequent August 1993 record noted another complaint of right knee pain but did not provide an etiology. Prior to these records, there is no evidence of a complaint of or treatment for a right leg disability of any type despite treatment for and complaints of other orthopedic issues, including low back pain.

The Board finds that the preponderance of the evidence is against the claim.  Here, there is no reliable evidence of right leg pathology during service or within one year of separation.  Although there was a report of a pre-service foot injury, such was asymptomatic and the lower extremities were normal.  Furthermore, arthritis was not noted during service and he did not have characteristic manifestations of arthritis during service or within one year of separation.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.  Rather, the first reliable evidence of any right leg pathology was decades post-service.  To the extent that he has reported that he had an in-service injury, we find such statement inconsistent with his report of medical history at separation and the normal findings at separation.  In essence, his reports are not credible and a medical opinion based upon an inaccurate history is equally inaccurate.

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.





ORDER

Entitlement to service connection for a right leg disability, to include right knee and right ankle, is denied.


REMAND

If VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In accordance with the November 2015 Board remand, the Veteran was provided with a January 2016 VA examination to determine the nature and etiology of his claimed low back disability. The examiner provided an opinion that it was less likely than not that the Veteran's low back disability, to include disc disease and spondylolisthesis, was related to service as there was no evidence of the specific conditions in-service, and that they were not diagnosed until 2015. 

However, the medical evidence clearly reflects complaints of low back pain in January 1979 and notations of radiographic evidence of disc disease and spondylitic changes beginning in September 1979. Further, while it is true service treatment records are silent for diagnoses of the Veteran's current disabilities, the examiner did not address the July 1955 service treatment record reflecting a complaint of "back pain." As the opinion did not address all of the relevant evidence of record and is based on inaccurate factual premises, it is inadequate for VA purposes. As such, the Board must remand the claim for a new opinion addressing the etiology of the claimed low back condition.

Concerning the claims of entitlement to service connection for a cervical spine disability, a gastrointestinal disability and a psychiatric disability, a February 2012 private treatment record indicated that these disabilities were caused by the claimed low back disability. Therefore, a determination concerning service connection for the low back disability would materially affects determinations with respect to those claims. Likewise, a favorable determination with respect to the low back disability would have an impact on the TDIU claim. As such, the Board finds these claims are all inextricably intertwined with the claim for service connection for a low back disability, and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain an addendum opinion from the examiner who provided the January 2016 VA spine examination, or another appropriate medical professional if the examiner is unavailable. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability is related to his active duty service?

A detailed rationale for the opinion must be provided. Attention is invited to September 1979 and August 1989 treatment records noting radiographic evidence of disc disease and spondylitic changes, and a July 1955 service treatment record noting a complaint of back pain. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. In the event service connection for the low back disability is granted, any further development deemed necessary with respect to the other claims on appeal should be conducted.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


